DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,491,764 to Mertens et al.
Regarding claims 21 and 28, Mertens et al disclose a device for manufacturing printed circuit boards, the circuit boards each comprising: 1) a substrate (2) having opposite-facing front side and rear side surfaces and having a carrier layer from an electrically insulating material, and 2) an electrically conducting layer (not shown) applied thereto to the substrate, said device comprising: a. a drive system (10-12) by way of which the substrate (2) can be set in rotation (see Fig. 2a); and b. at least two nozzles (6/51) configured such that developer solution and/or an etching liquid (Col. 7, lines 26-43) can be applied simultaneously to both of the front side and rear side surfaces of the rotating substrate (see Fig. 2b), wherein: at least a first nozzle of the at least two nozzles is attached to a pivotable or displaceable arm (3); the arm is pivotable or displaceable relative to a rotation axis of the rotating substrate (2), and a pivoting movement and/or a displacement of the arm varies a position of the first nozzle relative to the rotation axis of the rotating substrate such that each point on the front side or rear side surfaces of the rotating substrate can be sprayed perpendicularly with the developer solution and/or etching liquid by the first nozzle (see Figs. 2 and 4-5).  
Note: the limitations in the preamble (i.e. each of the circuit boards comprising: 1) a substrate (2) having opposite-facing front side and rear side surfaces and having a carrier layer from an electrically insulating material, and 2) an electrically conducting layer (not shown) applied thereto to the substrate) has not been given patentable weight because-it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 22, Mertens et al disclose a housing (chamber, see Col. 4, lines 48-50) that serves as a treatment chamber and encloses an interior space in which a receptacle for the substrate to treated is located.
Regarding claim 23, Mertens et al disclose at least one of: a. the receptacle (10-12) is configured to rotatably mount an annular support frame in which the substrate (2) is disposed; b. the device comprises an annular support frame having a receptacle for the substrate; C. the device comprises a plurality of rollers and/or shafts on which the periphery of the annular support frame that has been set in rotation can roll; d. the device comprises at least one drive shaft that can exert a tangential force on the periphery of the annular support frame for the support frame to be set in rotation; and e. the device comprises two or three guide rollers for the annular support frame to be held in the plane of rotation (see Fig. 2a).
Regarding claim 24, Mertens et al disclose at least one of: a. the nozzles (6/51) by way of which the developer solution and/or the etching liquid can be applied to the rotating substrate (2) are movably mounted; b. the at least two nozzles are pivotably or displaceably mounted; c. the at least two nozzles are fastened to a pivotable or displaceable arm; d. the at least two nozzles are mounted to be displaceable in a rail; e. the nozzles are fastened to a pivotable or displaceable arm; and f. a first one of the at least two nozzles is disposed such that the nozzle can spray a front side of the substrate, while a second one of the at least two nozzles is disposed such that the nozzle can spray a rear side of the substrate (see Figs. 2 and 4-5).
Regarding claim 25, Mertens et al disclose at least one of: a. the at least two nozzles are coupled to an etching liquid reservoir and to a developer solution reservoir; and b. the nozzles and the etching liquid reservoir and the developer solution reservoir are coupled to one another by way of a multiway valve which in a first switching position blocks a transportation path for etching liquid to the nozzle and opens a transportation path for developer solution to the nozzle, and in a second switching position opens the transportation path for etching liquid to the nozzle and blocks the transportation path for developer solution to the nozzle.
Regarding claim 29, Mertens et al disclose the at least two nozzles (6) are coupled to a rinsing medium reservoir (see Col. 3, lines 43-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al in view of U.S. Patent 8,530,359 to Mayer et al.
Mertens et al do not disclose the immovable nozzles and an outlet for consumed etching or rinsing fluid.  Mayer et al teach the device for manufacturing printed circuit board (412), the device possesses immovable nozzles (336/430), a position of which relative to the rotation axis of the rotating substrate (412) being different, and said immovable nozzles being coupled to a rinsing medium reservoir (see Figs. 6-12); and b. the device possesses a plurality of immovable nozzles, the position of the latter relative to the rotation axis of the rotating substrate each being different, and said immovable nozzles being coupled to a compressed-air source for rinsing/cleaning the substrate (see Col. 21, lines 62-67) and an outlet (432/436, see Fig. 8) for draining the consumed etching fluid and/or consumed developer solution and/or consumed rinsing medium from the device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Mertens et al by utilizing the immovable nozzles for cleaning the processed circuit board and the outlet for draining the processing and/or cleaning liquid as taught by Mayer et al.

Response to Arguments
Applicant’s arguments with respect to claims 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 7, 2022 		                                           Primary Examiner, Art Unit 3729